                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BILLY B. C. JR.,                        §
                                        §
           Plaintiff,                   §
                                        §
v.                                      §              No. 3:17-cv-2927-BN
                                        §
NANCY A. BERRYHILL,                     §
Acting Commissioner of Social Security, §
                                        §
           Defendant.                   §

                    MEMORANDUM OPINION AND ORDER

      Plaintiff Billy B. C., Jr. seeks judicial review of a final adverse decision of the

Commissioner of Social Security, pursuant to 42 U.S.C. § 405(g). For the reasons

explained below, the hearing decision is affirmed.

                                     Background

      Plaintiff alleges that he is disabled as a result of lower back pain, lumbar and

cervical degenerative disc disease, cervical radiculopathy, osteoarthritis/degenerative

joint disease of the knees, history of right knee surgery (open high tibial osteotomy)

brachial neuritis, and right ulnar neuropathy. See Administrative Record [Dkt. No.11]

(“Tr.”) at 12. After his application for disability and disability insurance benefits was

denied initially and on reconsideration, Plaintiff requested a hearing before an

administrative law judge (“ALJ”). See id. at 11. That hearing was held on June 17,

2016. See id. At the time of the hearing, Plaintiff was 49 years old. See id. at 20. He is

a high school graduate. Id. Plaintiff has not engaged in substantial gainful activity

since August 29, 2013. Id. at 13.
         The ALJ found that Plaintiff was not disabled and therefore not entitled to

disability benefits. See id. at 22. Although the medical evidence established that

Plaintiff suffered from lower back pain, lumbar and cervical degenerative disc disease,

cervical radiculopathy, osteoarthritis/degenerative joint disease of the knees, history

of right knee surgery (open high tibial osteotomy) brachial neuritis, and right ulnar

neuropathy, the ALJ concluded that the severity of those impairments did not meet or

equal any impairment listed in the social security regulations. See id. at 13. The ALJ

further determined that Plaintiff had the residual functional capacity to perform light

work as defined in 20 C.F.R. § 404.1567(b) but could only stand and walk for four hours

out of an eight hour day; required the use of a cane for ambulation; could not perform

any foot controls; could not climb (including ladders, ropes, scaffolds, ramps, or stairs);

could occasionally stoop, kneel, and balance; could not crouch or crawl; was limited to

frequent reaching bilaterally, except occasional work above the shoulder level; and

could only frequently handle objects with the dominant right upper extremity. See id.

at 16.

         The ALJ determined that the Plaintiff was unable to perform any past relevant

work. See id. at 20. Relying on the vocational expert’s testimony, the ALJ found that

Plaintiff was capable of working as a Machine Tender (DOT 754.685-014), a Bench

Assembler (DOT 706.684-042), or a Bakery Line Conveyer Worker (DOT 524.687-022).

In the event that the Plaintiff was limited to the sedentary exertional level, the ALJ

found that the Plaintiff was capable of being a Document Preparer (DOT 249.587-081),

an Order Clerk (209.567-014), or a Telephone Quotation Clerk (DOT 237.367-046). See

                                            2
id. at 21. All of these jobs exist in significant numbers in the national economy. Given

his age, education, and exertional capacity for light work, the ALJ determined that

Plaintiff was not disabled under the Medical-Vocational Guidelines. See id. at 22.

       Plaintiff appealed that decision to the Appeals Council, which affirmed the ALJ’s

ruling. See id. at 8.

       Plaintiff then filed this action in federal district court. See Dkt. No. 1. Plaintiff

challenges the hearing decision on the general grounds that the ALJ erred by

improperly rejecting the opinion of Plaintiff’s treating physician, Dr. Zhukovskiy. See

Dkt. No. 11 at 3.

       The Court determines that the hearing decision is affirmed.

                                   Legal Standards

       Judicial review in social security cases is limited to determining whether the

Commissioner’s decision is supported by substantial evidence on the record as a whole

and whether Commissioner applied the proper legal standards to evaluate the

evidence. See 42 U.S.C. § 405(g); Copeland v. Colvin, 771 F.3d 920, 923 (5th Cir. 2014);

Ripley v. Chater, 67 F.3d 552, 555 (5th Cir. 1995). Substantial evidence is “more than

a mere scintilla. It means such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971);

accord Copeland, 771 F.3d at 923. The Commissioner, rather than the courts, must

resolve conflicts in the evidence, including weighing conflicting testimony and

determining witnesses’ credibility, and the Court does not try the issues de novo. See



                                             3
Martinez v. Chater, 64 F.3d 172, 174 (5th Cir. 1995); Greenspan v. Shalala, 38 F.3d

232, 237 (5th Cir. 1994). This Court may not reweigh the evidence or substitute its

judgment for the Commissioner’s but must scrutinize the entire record to ascertain

whether substantial evidence supports the hearing decision. See Copeland, 771 F.3d

at 923; Hollis v. Bowen, 837 F.2d 1378, 1383 (5th Cir. 1988). The Court “may affirm

only on the grounds that the Commissioner stated for [the] decision.” Copeland, 771

F.3d at 923.

      “In order to qualify for disability insurance benefits or [supplemental security

income], a claimant must suffer from a disability.” Id. (citing 42 U.S.C. § 423(d)(1)(A)).

A disabled worker is entitled to monthly social security benefits if certain conditions

are met. See 42 U.S.C. § 423(a). The Act defines “disability” as the inability to engage

in substantial gainful activity by reason of any medically determinable physical or

mental impairment that can be expected to result in death or last for a continued

period of 12 months. See id. § 423(d)(1)(A); see also Copeland, 771 F.3d at 923; Cook v.

Heckler, 750 F.2d 391, 393 (5th Cir. 1985).

      “In evaluating a disability claim, the Commissioner conducts a five-step

sequential analysis to determine whether (1) the claimant is presently working; (2) the

claimant has a severe impairment; (3) the impairment meets or equals an impairment

listed in appendix 1 of the social security regulations; (4) the impairment prevents the

claimant from doing past relevant work; and (5) the impairment prevents the claimant




                                            4
from doing any other substantial gainful activity.” Audler v. Astrue, 501 F.3d 446, 447-

48 (5th Cir. 2007).

       The claimant bears the initial burden of establishing a disability through the

first four steps of the analysis; on the fifth, the burden shifts to the Commissioner to

show that there is other substantial work in the national economy that the claimant

can perform. See Copeland, 771 F.3d at 923; Audler, 501 F.3d at 448. A finding that the

claimant is disabled or not disabled at any point in the five-step review is conclusive

and terminates the analysis. See Copeland, 771 F.3d at 923; Lovelace v. Bowen, 813

F.2d 55, 58 (5th Cir. 1987).

       In reviewing the propriety of a decision that a claimant is not disabled, the

Court’s function is to ascertain whether the record as a whole contains substantial

evidence to support the Commissioner’s final decision. The Court weighs four elements

to determine whether there is substantial evidence of disability: (1) objective medical

facts; (2) diagnoses and opinions of treating and examining physicians; (3) subjective

evidence of pain and disability; and (4) the claimant’s age, education, and work history.

See Martinez, 64 F.3d at 174.

       The ALJ has a duty to fully and fairly develop the facts relating to a claim for

disability benefits. See Ripley, 67 F.3d at 557. If the ALJ does not satisfy this duty, the

resulting decision is not substantially justified. See id. However, the Court does not

hold the ALJ to procedural perfection and will reverse the ALJ’s decision as not

supported by substantial evidence where the claimant shows that the ALJ failed to



                                            5
fulfill the duty to adequately develop the record only if that failure prejudiced Plaintiff,

see Jones v. Astrue, 691 F.3d 730, 733 (5th Cir. 2012) – that is, only if Plaintiff’s

substantial rights have been affected, see Audler, 501 F.3d at 448. “Prejudice can be

established by showing that additional evidence would have been produced if the ALJ

had fully developed the record, and that the additional evidence might have led to a

different decision.” Ripley, 67 F.3d at 557 n.22. Put another way, Plaintiff “must show

that he could and would have adduced evidence that might have altered the result.”

Brock v. Chater, 84 F.3d 726, 728-29 (5th Cir. 1996).

                                        Analysis

         Plaintiff contends that the ALJ erred by improperly rejecting the opinion of

Plaintiff’s treating physician, Dr. Zhukovskiy. See Dkt. No. 16 at 4.

         The opinion of a treating physician who is familiar with the claimant's

impairments, treatments, and responses should be accorded great weight in

determining disability. See Leggett v. Chater, 67 F.3d 558, 566 (5th Cir. 1995);

Greenspan, 38 F.3d at 237. A treating physician’s opinion on the nature and severity

of a patient’s impairment will be given controlling weight if it is “well-supported by

medically acceptable clinical and laboratory diagnostic techniques and is not

inconsistent with ... other substantial evidence.” Martinez, 64 F.3d at 175-76 (citing 20

C.F.R. § 404.1527(c)(2)). And “[t]he opinion of a specialist generally is accorded greater

weight than that of a non-specialist.” Newton v. Apfel, 209 F.3d 448, 455 (5th Cir.

2000).



                                             6
      But “the ALJ is free to reject the opinion of any physician when the evidence

supports a contrary conclusion” and when good cause is shown. Id. at 455. An ALJ may

show good cause “where the treating physician’s evidence is conclusory, is unsupported

by medically acceptable clinical, laboratory, or diagnostic techniques, or is otherwise

unsupported by the evidence.” Id. at 456.

      20 C.F.R. § 404.1527(c)(2) requires the ALJ to consider specific factors “to assess

the weight to be given to the opinion of a treating physician when the ALJ determines

that the opinion is not entitled to ‘controlling weight.’” Id. at 455-456 (internal

quotations omitted). Specifically, the ALJ must consider:

      (1) the physician’s length of treatment of the claimant;
      (2) the physician’s frequency of examination;
      (3) the nature and extent of the treatment relationship;
      (4) the support of the physician’s opinion afforded by the medical evidence
      of record;
      (5) the consistency of the opinion with the record as a whole; and
      (6) the specialization of the treating physician.

Id. at 455; 20 C.F.R. § 404.1527(c)(2). But, in decisions construing Newton v. Apfel, the

United States Court of Appeals for the Fifth Circuit has explained that “[t]he Newton

court limited its holding to cases where the ALJ rejects the sole relevant medical

opinion before it.” Qualls v. Astrue, 339 F. App’x 461, 467 (5th Cir. 2009). Therefore,

where there are competing opinions of examining physicians, the ALJ need not

necessarily set forth his analysis of the Section 404.1527(c) factors when declining to

give controlling weight to a treating physician. See id. at 466-67.




                                            7
      In reviewing Dr. Zhukovskiy’s July 2013 opinion, the ALJ noted that the opinion

asserted that “claimant was under [Dr. Zhukovskiy’s] care for severe cervical

degenerative joint disease with radiculopathy and lumbar spine disease; [that Plaintiff

had] multiple surgeries on the right knee, which is currently non-functional; is right

handed but unable to use the right extremity because of chronic ulnar neuropathy; and

takes pain medications causing drowsiness and mood swings.” Tr. at 19. Morever, Dr.

Zhukovskiy asserted that Plaintiff was “disable[d] and unemployable.” Id. at 359.

      As to Dr. Zhukovskiy’s July 2016 assessment, the ALJ stated that:

      [Dr. Zhukovskiy] opined that the claimant could occasionally lift less than
      10 pounds; stand less than two hours in an eight hour day; must
      periodically alternate between sitting and standing to relieve pain or
      discomfort; has limitations with pushing and pulling; can frequently
      perform postural activities; can frequently reach; does not have
      limitations with handling or fingering; and does not have seeing, hearing,
      or speaking limitations.

Id.

      Here, the ALJ permissibly discounted Dr. Zhukovskiy’s conclusory statement in

the 2013 letter that Plaintiff was “disable[d] and unemployable.” Id. at 359.

Statements that a claimant is unable to work are legal conclusions, not medical

opinions, and are not entitled to any special significance and may be discounted

without the ALJ engaging in a Section 404.1527 (c)(2) analysis. See 20 C.F.R. §

416.927(d); see also Frank v. Barnhart, 326 F.3d 618, 620 (5th Cir. 2003). The Fifth

Circuit in Miller v. Barnhart held that it has distinguished

      between the weight given to a treating physician’s medical opinion on the
      nature and severity of an impairment and his opinion on whether the


                                          8
      patient is disabled and cannot work. We do not require that an ALJ
      justify a decision to give little weight to a physician’s opinion that a
      patient is disabled or unable to work, because such decisions are reserved
      for the Commissioner. Frank v. Barnhart, 326 F.3d 618, 620 (5th
      Cir.2003). An ALJ need not give special weight to treating physicians’
      opinions if they have no special significance. “Among the opinions by
      treating doctors that have no special significance are determinations that
      an applicant is ‘disabled’ or ‘unable to work.’ 20 C.F.R. § 404.1527(e)(1).
      These determinations are legal conclusions that the regulation describes
      as ‘reserved to the Commissioner.’” Id.

211 F. App’x 303, 305 (5th Cir. 2006).

      Here, too, the ALJ also had good cause to assign lesser weight to Dr.

Zhukovskiy’s opinion because his 2016 assessment was inconsistent with his own 2013

letter. The ALJ noted that, “in one report, [Dr. Zhukovskiy] indicates that the claimant

is unable to use his right upper extremity, yet in the other report, he indicates that

there are no handling or fingering limitations.” Tr. at 19. Further, “at several

appointments, [Dr. Zhukovskiy’s noted that] the claimant had a normal gait ... [but in]

November 2014, imaging of the knees showed only mild to moderate degenerative joint

disease.” Id.

      The ALJ was also not required to perform a full-factor analysis when rejecting

Dr. Zhukovskiy’s in the presence of competing medical evidence. Qualls, 339 F. App’x

461 at 466-67. The ALJ noted that Dr. Battles’ opinion determined that

      claimant’s back limits uninterrupted sitting to an intermediate period of
      time; back pain and knee pain limit standing to short periods and
      walking short distances; symptoms limit lifting to light to medium
      weighted objects; and the claimant would have difficulty performing
      repetitive tasks and handling certain objects for longer periods of time.




                                           9
Tr. at 19. While Plaintiff contends that Dr. Battles’ opinion is consistent with Dr.

Zhukovskiy’s – which would trigger a need for the ALJ to perform the Newton factors

– the ALJ noted that, unlike Dr. Zhukovskiy’s determination, according to Dr. Battles’

opinion, “the residual functional capacity has been limited to the light exertional level.”

Id. And this was not an instance in which Dr. Battle’s competing medical opinion failed

to explain how Plaintiff’s medical conditions affected his work-related limitations.

Compare Osborn v. Berryhill, No. 3:16-cv-44-B-BN, 2017 WL 2312910, at *4 (N.D. Tex.

May 11, 2017).

       Accordingly, since “the ALJ is free to reject the opinion of any physician when

the evidence supports a contrary conclusion” and when good cause is shown, the ALJ

was entitled to reject Dr. Zhukovskiy’s statements regarding Plaintiff being “disable[d]

and unemployable” and, based on substantial evidence in the record, had good cause

to discount her findings on Dr. Zhukovskiy’s opinion. See Newton, 209 F.3d 448 at 455.

Moreover, Dr. Battles’ opinion presents a competing medical opinion that precludes the

need for a Newton analysis.

                                      Conclusion

       For the reasons explained above, the hearing decision is affirmed.

       SO ORDERED.

       DATED: February 12, 2019



                                          _________________________________________
                                          DAVID L. HORAN
                                          UNITED STATES MAGISTRATE JUDGE

                                            10
